Title: To Benjamin Franklin from ——— Meschinet de Richemond fils, 23 August 1778
From: Meschinet de Richemond, ——, fils
To: Franklin, Benjamin


Sir,
Rochell, August 23d. 1778
In expectation of Your honored answer to my last, I have the honour to inform You that the Privateer of Boston named General Mifling, MacKnill Master has taken and Sent into this harbour the Ship the hunter of two hundred tuns loaded with 19 hogsheads Sugar and 5 tuns of Steels, going from Yarmouth to Archangel with a Crew of 11 Men. The Leftenant told us that it is their 11 Prize.
As the Post Sets off I have but the Time to subscribe myself respectfully Sir, Your most humble and most obedient Servant
Meschinet De Richemond FILS
 
Addressed: A Monsieur Monsieur Le Docteur / Franklin / A Passy près / Paris
Endorsed: Meschinet de Richmond fils Rochelle Augt 23. 78
